               Case: 19-1420                   Document: 7         Filed: 06/19/2019             Pages: 2



       UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                             Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                                   Phone: (312) 435-5850
             Chicago, Illinois 60604                                                         www.ca7.uscourts.gov




                                                     BRIEFING ORDER
 June 19, 2019


                                         VICTOR R. BROWN,
                                         Plaintiff - Appellant

 No. 19-1420
                                         v.
                                         SUE PETERS, et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 2:18-cv-01957-WED
 Eastern District of Wisconsin
 Magistrate Judge William E. Duffin

 The District Court GRANTED the pro se appellant leave to proceed on appeal in forma
 pauperis and has now received payment of the initial partial filing fee.


 IT IS ORDERED that briefing will proceed as follows:

  1.      The Appellant's brief of Victor R. Brown will be due by July 19, 2019 for 19-1420.


 IT IS FURTHER ORDERED that the district court collect the remainder of the appellate fees
 from the prisoner's trust fund account using the mechanism of Section 1915(b). Newlin v.
 Helman, 123 F.3d 429, 433 (7th Cir. 1997).



NOTE:

Important Scheduling Notice!

Hearing notices are mailed shortly before the date of oral argument. Criminal appeals are scheduled shortly after the
filing of the appellant's main brief; civil appeals are scheduled after the filing of the appellee's brief. If you foresee
that you will be unavailable during a period in which your appeal might be scheduled, please write the clerk




              Case 2:18-cv-01957-WED Filed 06/19/19 Page 1 of 2 Document 33
            Case: 19-1420           Document: 7                Filed: 06/19/2019           Pages: 2


advising him of the time period and the reason for your unavailability. The court's calendar is located at
http://www.ca7.uscourts.gov/cal/argcalendar.pdf. Once an appeal has been scheduled for oral argument, it is very
difficult to have the date changed. See Cir.R. 34(e).




 form name: c7_PLRA_dc_gr_br(form ID: 150)




           Case 2:18-cv-01957-WED Filed 06/19/19 Page 2 of 2 Document 33
